Citation Nr: 0906568	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right hand 
disorder (claimed as swelling and aches).

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for an upper back 
disorder.

6.  Entitlement to service connection for a right foot 
disorder.  

7.  Entitlement to service connection for a left foot 
disorder.

8.  Entitlement to service connection for a right ankle 
disorder.

9.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy 
from September 1985 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in October 2008.  A 
transcript of this proceeding is associated with the claims 
file.  While at the October 2008 hearing, the Veteran 
submitted additional evidence including a private treatment 
report dated in August 2008, four un-dated lay statements 
from fellow service-members, and a photocopy of the first 
page of his December 1984 service entrance medical 
examination.  The Veteran also submitted a waiver of RO 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection for a low back 
disorder, right hand disorder, bilateral knee disorder, upper 
back disorder, bilateral ankle disorder, and a bilateral foot 
disorder is warranted.  Specifically, he contends that he 
injured his right hand in 1987, injured his lower extremities 
as a result of a car accident in 1989 while stationed in 
Guam, and injured his back when he fell while aboard the 
U.S.S. Essex in 1993.  The Veteran has also submitted lay 
statements from fellow service-members corroborating these 
incidents.    

Unfortunately, the Veteran's service treatment records (STRs) 
are not of record.  An October 2005 "Formal Finding on the 
Unavailability of Service Records" notes the several 
attempts that the RO has made in obtaining these records.  
However, it appears that the RO may not have made all 
necessary search attempts.  A review of the Veteran's 
available service personnel records shows that the Veteran's 
STRs were transferred to VA on June 13, 1994.  The Veteran 
subsequently filed an initial claim in January 2005.  
Pursuant to this claim the RO requested the Veteran's STRs 
from the Records Management Center (RMC).  A February 2005 
response from the RMC indicates that the Veteran's STRs were 
in transit on January 18, 2005 with a reply indicating all 
records transmitted to St. Petersburg.  The RO's October 2005 
"Formal Finding on the Unavailability of Service Records" 
notes the negative responses from the RMC but does not 
indicate whether a physical search for the Veteran's STRs at 
the St. Petersburg RO was ever conducted.  Also, in a May 
2007 statement the Veteran's representative noted that the 
Veteran had also provided alternative locations where his 
STRs may be located.  These locations include the Naval 
Hospital in Yokosuka, Japan, the military hospital in Guam, 
and the McCoy Air Force Base in Washington/Tacoma.

In disability compensation (service connection) claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As above, the Veteran contends that he injured his right hand 
in 1987, injured his lower extremities as a result of a car 
accident in 1989 while stationed in Guam, and injured his 
back when he fell while aboard the U.S.S. Essex in 1993.  The 
Veteran has also submitted private medical records 
documenting complaints of back pain from February 2002 
through March 2004 and right foot and ankle disorders in 
August 2008.  While such evidence may not normally warrant an 
examination under McLendon, the Board notes that in a case 
where the service treatment records are unavailable, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, 
the Board finds that the Veteran should be afforded a VA 
examination to determine whether he in fact suffers from the 
claimed disabilities and if so, whether they are related to 
the alleged in-service accidents.      

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make another 
attempt to obtain the Veteran's STRs by 
conducting a physical search for the 
records at the St. Petersburg RO and 
requesting the records from the Naval 
Hospital in Yokosuka, Japan, the military 
hospital in Guam, and the McCoy Air Force 
Base in Washington/Tacoma.  If the STRs 
prove once again to be unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folder.  

2.  After completion of the foregoing, 
the AMC/RO should schedule the Veteran 
for an appropriate VA examination to 
determine the current nature and likely 
etiology of the claimed conditions.  The 
claims file should be made available to 
the examiner for review and the examiner 
should indicate in the examination report 
that the Veteran's claims file was 
reviewed in conjunction with the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  

The examiner should specifically review 
the Veteran's service treatment records 
(if obtained above) as well as his 
private treatment records.  

Based on the examination and review of 
the record, the examiner should indicate 
whether the Veteran currently has a low 
back disorder, right hand disorder, 
bilateral knee disorder, upper back 
disorder, bilateral ankle disorder, 
and/or a bilateral foot disorder.  If so, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any currently diagnosed low back 
disorder, right hand disorder, bilateral 
knee disorder, upper back disorder, 
bilateral ankle disorder, and/or a 
bilateral foot disorder is related to his 
active military service.  All findings, 
and the reasons and bases therefore, 
should be set forth in a clear and 
logical manner on the examination report.  

3.  After all development is complete, 
the AMC/RO should review the evidence in 
its entirety and enter its determination 
as to whether service connection is 
warranted.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




